Garoutte, J.
This is a motion to dismiss an appeal upon the ground of lack of jurisdiction in this court to entertain it. Section 485 of the Civil Code provides: “ Bailroad corporations must make and maintain a good and sufficient fence on either or both sides of their track and property. In case they do not make and maintain such fence, if their engine or cars shall kill or maim any cattle, or other domestic animals upon their line of road which passes through or along the property of the owner thereof, they must pay to the owner of such cattle or other domestic animals a fair market price for the same.” Plaintiff brought an action in the justice’s court, under the provisions of this section of the Civil Code, to recover for the value of two certain domestic animals killed by the cars and engine of defendant, said animals being of the value of one hundred and thirty dollars. It will be noticed that by this section it is contemplated that the plaintiff must be the owner of the land through which the line of road passes, and an allegation of ownership was made in the complaint in the present case. Defendant filed a verified answer, and, among other things, put in direct issue the allegation of the complaint as to the ownership of the land, and demanded that.the case be certified to the superior court for trial, as one involving the title to real estate. The case was thereupon certified to the superior court, where judgment went for plaintiffs, and the appeal was taken which we now have under consideration.
We think the appeal will lie. This court has appellate jurisdiction “ in all cases at law which involve the title or possession of real estate”; and, in this case, the title, or at least the possession, of a certain tract of land' *457was involved. It was a material fact in the case, and the establishment of that fact was a condition precedent to a recovery. In cases like the present one, jurisdiction of the court is determined by the nature of the evidence necessary to support the material allegations of the complaint. And the fact that defendant, by his appeal to this court from the judgment or from the order denying a motion for a new trial, has raised no question as to those matters which give jurisdiction to this court, is not material as shedding light upon the disposition of the motion we are now considering. We indorse the views of the learned commissioner, as expressed in the case of Hart v. Carnall-Hopkins Co., 103 Cal. 132, and in consonance with the principle there declared we conclude the motion to dismiss the appeal must be denied; and it is so ordered.
Harrison, J., and Van Fleet, J., concurred.